Citation Nr: 1012692	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-15 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to a service-
connected lumbar spine disability.  

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to a service-connected 
lumbar spine disability.  

3.  Entitlement to an increased rating for a lumbar spine 
disability, rated as 20 percent disabling from August 15, 
2006, to April 24, 2009, and as 40 percent disabling since 
April 24, 2009.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
claims for service connection for an acquired psychiatric 
disorder and a left knee disability and continued a 20 
percent rating for a lumbar spine disability.  

A June 2009 rating decision increased the rating for a 
lumbar spine disability, from 20 to 40 percent disabling, 
effective April 24, 2009.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

The issue of service connection for a left knee disability 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of any 
disability associated with an acquired psychiatric disorder.  

2.  For the period from August 15, 2006, to April 24, 2009, 
the Veteran's lumbar spine disability was manifested by 
pain, weakness, spasms, and stiffness.  It was not 
productive of any incapacitating episodes.  There was x-ray 
evidence of arthritis.  Ankylosis was not shown.  

3.  For the period since April 24, 2009, the Veteran's 
lumbar spine disability has been manifested by 10 degrees 
flexion, 6 degrees extension, 12 degrees lateral rotation 
bilaterally, 8 degrees left lateral flexion, and 10 degrees 
right lateral flexion.  It has not been productive of any 
incapacitating episodes.  There is x-ray evidence of 
arthritis.  Ankylosis is not shown.  
CONCLUSIONS OF LAW

1.  The Veteran's claimed acquired psychiatric disorder was 
not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).  

2.  The criteria for a rating in excess of 20 percent 
disabling for a lumbar spine disability have not been met 
for the period from August 15, 2006, to April 24, 2009.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5236, 5237, 5238, 
5239, 5242, 5243 (2009).

3.  The criteria for a rating in excess of 40 percent 
disabling for a lumbar spine disability have not been met 
for the period since April 24, 2009.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5003, 5236, 5237, 5238, 5239, 5242, 
5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain 
chronic diseases, like psychoses, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  Multiple sclerosis will 
be rebuttably presumed if manifest to a compensable degree 
within seven years following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without them.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d) 
(2009).  

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis 
requires evidence sufficient to show:  (1) that a current 
disability exists and (2) that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995).  

The first requirement for any service connection claim is 
evidence of a current disability.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  
The Veteran's service medical records are negative for any 
complaints or treatment for any acquired psychiatric 
disorder.  On separation examination in July 1982, the 
Veteran made no psychiatric complaints, and he was found to 
have no psychiatric abnormalities.  

In addition, there are no post-service medical records 
showing any acquired psychiatric disorder.  An October 2006 
VA examination found no current evidence of any psychiatric 
disorder.  The examiner found that the Veteran's symptoms 
only reflected a mild impairment in his social and marital 
functioning, and no mental conditions were diagnosed.  The 
examiner also noted that alcohol and/or substance use were 
not factors producing any mental condition.   

Absent evidence of a current disability, service connection 
for an acquired psychiatric disorder must be denied.  There 
is no competent medical evidence of record that demonstrates 
the presence of any acquired psychiatric disorder.  Because 
no acquired psychiatric disorder has been diagnosed in this 
case, the Board finds that service connection for an 
acquired psychiatric disorder is not warranted.

The Board has considered the Veteran's claim that he has an 
acquired psychiatric disorder related to his service.  
However, as a layperson, the Veteran is not competent to 
give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, competency must be distinguished 
from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran can testify to that which he is competent to 
observe, such as depressed feelings, but he is not competent 
to provide a medical diagnosis for any acquired psychiatric 
disorder or to relate any psychiatric disorder medically to 
his service.

The Board finds that the preponderance of the evidence is 
against the claim for service connection because the 
evidence of record does not show the presence of any current 
psychiatric disability.  Therefore, the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3 (2009).  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the Veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2009). 

Raters must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss, taking into account any 
part of the musculoskeletal system that becomes painful on 
use.  38 C.F.R. § 4.40 (2009); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  38 C.F.R. § 4.14 (2009).  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).   

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2009).  For the purpose of rating disability 
from arthritis, the lumbar vertebrae are considered groups 
of minor joints.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When limitation 
of motion would be noncompensable under a limitation of 
motion code, but there is at least some limitation of 
motion, a 10 percent rating may be assigned for each major 
joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5003, 5010 (2009).  Diagnostic Code 5010, used for 
rating traumatic arthritis, directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003 (2009).  When, 
however, the limitation of motion is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent may 
be applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5003 (2009).  In the absence of 
limitation of motion, X- ray evidence of arthritis involving 
two or more major joints or two or more minor joint groups, 
will warrant a rating of 10 percent; in the absence of 
limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added 
under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2009).  

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a Veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2009). 

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease provides for 
evaluation of disabilities of the spine as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).
 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2009).

The code for intervertebral disc syndrome (DC 5243), permits 
rating under either the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5236, 
5237, 5242, 5243 (2009).  Rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes requires evidence to show incapacitating episodes, 
which are defined as periods of acute signs and symptoms due 
to intervertebral disc syndrome that require bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1) (2009).

When rating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  With partial loss of use of 
one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term incomplete 
paralysis indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a (2009).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2009).  

August 15, 2006, to April 24, 2009 

For the period under consideration, the Veteran's lumbar 
spine disability has been rated as 20 percent disabling 
under DC 5237, which contemplates lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5237 (2009).  Other applicable 
diagnostic codes include DC 5236, which contemplates 
sacroiliac injury and weakness; DC 5238, which contemplates 
spinal stenosis; DC 5239, which contemplates 
spondylolisthesis or segmental instability; DC 5242, which 
contemplates degenerative arthritis of the spine; and DC 
5243, which contemplates intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DCs 5236, 5238, 5239, 5242, 5243 (2009).    

It has not been contended or shown in this case that the 
Veteran currently has vertebral fracture or dislocation (DC 
5235), ankylosing spondylitis (DC 5240), or spinal fusion 
(DC 5241).  Specifically, no treatment record or VA 
examination show evidence of any vertebral fracture or 
dislocation, ankylosing spondylitis, or spinal fusion.  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.  

On VA examination in October 2006, the Veteran reported a 
history of leg or foot weakness, visual dysfunction, 
fatigue, decreased motion, stiffness, weakness, spasms, and 
pain related to his lumbar spine disability.  He complained 
that his daily low back pain was oppressive, severe, and 
constant.  He denied any radiation of pain.  He stated that 
he had severe weekly flare-ups of pain that lasted for 
hours.  He reported that he needed complete assistance for 
activities of daily living during his flare-ups because he 
could not perform activities that required back bending or 
extension.  He asserted that he was able to walk over 0.25 
mile but less than 1 mile.  An MRI revealed discogenic disc 
disease changes from L2-L3 to L5-S1 with a small central 
disc protrusion seen at L2-L3, L3-L4, and L5-S1.  An area of 
hyperintensity in T2 was seen at L2-L3 and L5-S1 at the 
posterior annulus in favor of a partial annular tear.  A 
bulging disc was seen at the L4-L5 level.  The Veteran 
reported having lost two weeks of work during the previous 
12 months due to his lumbar spine disability.  The examiner 
diagnosed the Veteran with chronic, traumatic lumbar 
paravertebral muscle strain and myositis; discogenic disc 
disease changes from L2-L3 to L5-S1 with small central disc 
protrusion seen at L2-L3, L3-L4, and L5-S1; L2-L3 and L5-S1 
partial annular tear; and bulging disc at L4-L5 level.  

Under the criteria delineated in the General Rating Formula 
for Diseases and Injuries of the Spine, a higher rating of 
40 percent is warranted if there is forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, DCs 5236, 5237, 5238, 5239, 5242, 5243 (2009).  On 
VA examination in October 2006, there was no evidence of any 
ankylosis of the spine, nor was there evidence that the 
Veteran had 30 degrees or less of forward flexion.  
Therefore, the Board finds that the schedular criteria of 
DCs 5236, 5237, 5238, 5239, 5242, and 5243 cannot serve as a 
basis for an increased rating.  

In evaluating whether DC 5243, pertaining to intervertebral 
disc syndrome, would entitle the Veteran to a higher rating, 
the Board notes that under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher rating of 40 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Incapacitating episodes are 
defined as requiring bed rest prescribed by a physician and 
treatment by a physician.  On VA examination in October 
2006, the Veteran did not report any incapacitating episodes 
of his lumbar spine disability, and there was no evidence of 
incapacitating episodes as defined by VA regulation.  The 
Veteran reported missing only two weeks of work due to his 
back disability.  Thus, the Board finds that the Veteran is 
not entitled to an increased rating based upon 
incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating if his chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in October 2006, there was no evidence of any 
ankylosis of the spine, nor was there evidence that the 
Veteran had 30 degrees or less of forward flexion.  Those 
orthopedic manifestations would not warrant a rating in 
excess of 20 percent under the general rating formula.  The 
requirement for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine, is not demonstrated.  38 C.F.R. 
§ 4.71a, DC 5243 (2009).  

The Veteran has not complained of neurological abnormalities 
related to his lumbar spine disability, and there is no 
objective evidence of any neurological abnormalities of the 
lumbar spine.  At the October 2006 VA examination, there was 
no evidence of neurological manifestations of the Veteran's 
lumbar spine disability.  Although the Veteran had reported 
a history of leg or foot weakness related to his lumbar 
spine disability, he denied any radiating pain at the 
October 2006 VA examination and neurological disabilities 
due to the lumbar spine disability were diagnosed.  Thus, 
the Board finds that a separate rating for the neurological 
manifestations of the Veteran's lumbar spine disability is 
not warranted because no neurological findings were reliably 
shown on examination or diagnosed by the examiner.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to an increased rating.

In sum, the weight of the credible evidence demonstrates 
that the orthopedic and neurological manifestations of the 
Veteran's lumbar spine disability warrant no more than a 20 
percent rating for the period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating for a lumbar spine disability, the appeal 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).   

April 24, 2009, to Present 

For the period under consideration, the Veteran's lumbar 
spine disability has been rated as 40 percent disabling 
under DC 5237, which contemplates lumbosacral strain.  
38 C.F.R. § 4.71a, DC 5237 (2009).  Other applicable 
diagnostic codes include DC 5236, which contemplates 
sacroiliac injury and weakness; DC 5238, which contemplates 
spinal stenosis; DC 5239, which contemplates 
spondylolisthesis or segmental instability; DC 5242, which 
contemplates degenerative arthritis of the spine; and DC 
5243, which contemplates intervertebral disc syndrome.  
38 C.F.R. § 4.71a, DCs 5236, 5238, 5239, 5242, 5243 (2009).    

It has not been contended or shown in this case that the 
Veteran currently has vertebral fracture or dislocation (DC 
5235), ankylosing spondylitis (DC 5240), or spinal fusion 
(DC 5241).  Specifically, no treatment record or VA 
examination show evidence of any vertebral fracture or 
dislocation, ankylosing spondylitis, or spinal fusion.  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.  

On VA examination in April 2009, the Veteran complained of 
constant low back pain that he described as a pressure-like 
and stabbing-like pain sensation without irradiation.  He 
stated that it was moderate in severity and occurred daily.  
He also reported a bilateral lower extremity numbness 
sensation.  He asserted that he had severe flare-ups of pain 
that occurred every two to three weeks and lasted for hours.  
He stated that he was unable to walk more than a few yards.  
He reported a history of decreased motion, stiffness, 
weakness, spasms, numbness, and paresthesias.  

Examination revealed normal posture, gait, symmetry, and 
head position.  Other than lumbar flattening, there were no 
other abnormal spinal curvatures.  There was objective 
evidence of spasms, tenderness, weakness, and pain on 
motion.  Motor examination indicated active movement against 
full resistance.  Muscle strength and tone were normal.  
Sensory examination and reflexes of the lower extremities 
were normal.  Range of motion testing showed 14 degrees 
flexion, 8 degrees extension, 15 degrees lateral rotation 
bilaterally, 10 degrees left lateral flexion, and 12 degrees 
right lateral flexion.  There was pain on motion.  On 
repetitive motion, the Veteran had 10 degrees flexion, 6 
degrees extension, 12 degrees lateral rotation bilaterally, 
8 degrees left lateral flexion, and 10 degrees right lateral 
flexion.  Lasegue's sign was negative.  Waddell's sign 
showed evidence of regionalization, overreaction, and 
tenderness.  An x-ray revealed mild degenerative changes of 
the spine with straightening of the spine suggesting 
inflammatory changes versus muscular spasm.  An MRI 
indicated muscle spasm, bulging annulus fibrosus at L1-L2 
and L2-L3, and multilevel discogenic disease of the spine 
with small disc protrusion at L3-L4, L4-L5, and L5-S1.  A 
needle electromyography was attempted, but after a few 
muscles on the right lower extremity were tested, the 
Veteran asked for the study to be stopped.  Consequently, 
there is an incomplete study.  The Veteran reported losing 
10 weeks of work in the previous 12 months due to his lumbar 
spine disability.  The examiner diagnosed him with lumbar 
muscle spasm, lumbar bulging annulus fibrosus at L1-L2 and 
L2-L3, and lumbar multilevel discogenic disease of the spine 
with small disc protrusion at L3-L4, L4-L5, and L5-S1.  

Under the criteria delineated in the General Rating Formula 
for Diseases and Injuries of the Spine, a higher rating of 
50 percent is warranted if there is unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DCs 
5236, 5237, 5238, 5239, 5242, 5243 (2009).  On VA 
examination in April 2009, range of motion testing showed 14 
degrees flexion, 8 degrees extension, 15 degrees lateral 
rotation bilaterally, 10 degrees left lateral flexion, and 
12 degrees right lateral flexion.  There was pain on motion.  
On repetitive motion, the Veteran had 10 degrees flexion, 6 
degrees extension, 12 degrees lateral rotation bilaterally, 
8 degrees left lateral flexion, and 10 degrees right lateral 
flexion.  There was no evidence of any ankylosis of the 
spine.  Therefore, the Board finds that the schedular 
criteria of DCs 5236, 5237, 5238, 5239, and 5242, and 5243 
cannot serve as a basis for an increased rating.  

In evaluating whether DC 5243, the code pertaining to 
intervertebral disc syndrome, would entitle the Veteran to a 
higher rating, the Board notes that under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a higher rating of 60 percent is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  On 
VA examination in April 2009, the Veteran did not report any 
incapacitating episodes of his lumbar spine disability, and 
there was no evidence of incapacitating episodes as defined 
by VA regulation.  While the Veteran reported losing 10 
weeks of work in the previous 12 months due to his lumbar 
spine disability, the evidence does not show treatment and 
bed rest prescribed by a physician for at least six weeks 
during any 12-month period.  Thus, the Veteran is not 
entitled to an increased rating based upon incapacitating 
episodes.

As the Veteran is not entitled to an increased rating based 
on incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating if his chronic 
orthopedic and neurological manifestations are evaluated 
separately and combined with all other disabilities.

Turning first to the orthopedic manifestations, on VA 
examination in April 2009, the Veteran had 14 degrees 
flexion, 8 degrees extension, 15 degrees lateral rotation 
bilaterally, 10 degrees left lateral flexion, and 12 degrees 
right lateral flexion.  There was pain on motion.  On 
repetitive motion, the Veteran had 10 degrees flexion, 6 
degrees extension, 12 degrees lateral rotation bilaterally, 
8 degrees left lateral flexion, and 10 degrees right lateral 
flexion.  There was no evidence of any ankylosis of the 
spine.  Those orthopedic manifestations do not warrant a 
rating in excess of 40 percent under the general rating 
formula.  The requirement for a higher rating under the 
general rating formula, unfavorable ankylosis of the entire 
thoracolumbar spine, is not demonstrated.  38 C.F.R. 
§ 4.71a, DC 5243 (2009).  

At the April 2009 VA examination, the Veteran complained of 
suffering bilateral lower extremity numbness and reported a 
history of numbness and paresthesias related to his lumbar 
spine disability.  Sensory examination, deep tendon 
reflexes, and muscle tone and strength of the bilateral 
lower extremities were all found to be normal.  A needle 
electromyography was attempted, but after a few muscles on 
the right lower extremity were tested, the Veteran asked for 
the study to be stopped.  Consequently, there is an 
incomplete study.  The Board reminds the Veteran that the 
duty to assist is not a one-way street.  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Veteran stopped the needle electromyography 
after a few muscles had been tested, which prevented a 
complete study of the bilateral lower extremities from being 
made.  As a result, the Board must come to a determination 
solely on the basis of reliable information included in the 
record.  38 C.F.R. § 3.655 (2009).  Although the Veteran had 
reported experiencing bilateral lower extremity numbness 
related to his lumbar spine disability, there was no 
objective evidence of neurological manifestations of the 
Veteran's lumbar spine disability found on examination.  No 
neurological disability was diagnosed or found to be due to 
the lumbar spine disability.  Thus, the Board finds that a 
separate rating for any neurological manifestations of the 
Veteran's lumbar spine disability is not warranted because 
no neurological findings were reliably shown on examination 
or diagnosed by the examiner.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
has considered the Veteran's complaints of pain, and all 
evidence of record related to limitation of motion, weakened 
motion, excess motion, incoordination, fatigability, and 
pain on motion, in determining that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
increased rating.

In sum, the weight of the credible evidence demonstrates 
that the orthopedic and neurological manifestations of the 
Veteran's lumbar spine disability warrant no more than a 40 
percent rating for the period under consideration.  As the 
preponderance of the evidence is against the claim for an 
increased rating for a lumbar spine disability, the appeal 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002).   

Extra-schedular Ratings 

At his October 2006 VA examination, the Veteran reported 
losing two weeks of work in the previous year due to his 
lumbar spine disability.  On VA examination in April 2009, 
the Veteran stated that he had lost ten weeks of work in the 
previous year due to his lumbar spine disability.  However, 
the Board finds no evidence that the Veteran's 
service-connected lumbar spine disability presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular rating.  38 
C.F.R. § 3.321(b)(1) (2009).  The objective medical evidence 
of record shows that manifestations of the Veteran's 
service-connected lumbar spine disability do not result in a 
marked functional impairment to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in 
the rating schedule are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2009).  The Board 
finds that the evidence does not show frequent 
hospitalization due to the lumbar spine disability or that 
the disability causes marked interference with employment 
beyond that envisions by the schedular rating already 
assigned.  Consequently, the Board concludes that referral 
of this case for consideration of an extra-schedular rating 
is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996). 
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2006, a rating 
decisions in March 2007, and a statement of the case in 
March 2008.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained medical 
examinations in relation to these claims.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for a claimed acquired psychiatric 
disorder is denied.  

A rating in excess of 20 percent from August 15, 2006, to 
April 24, 2009, for a lumbar spine disability is denied.  

A rating in excess of 40 percent as of April 24, 2009, for a 
lumbar spine disability is denied.  


REMAND

Additional development is needed prior to further 
disposition of the claim for service connection for a left 
knee disability, secondary to a service-connected lumbar 
spine disability.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

A disability may be service-connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the Veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On VA examination in September 2006, the examiner found that 
the Veteran's left knee disability was not secondary to the 
service-connected lumbar spine disability.  However, it 
remains unclear whether the Veteran's left knee disability 
was aggravated by his service-connected lumbar spine 
disability.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his left 
knee disability, it is necessary to have a medical opinion 
based upon a thorough review of the record that reconciles 
the question of whether the Veteran's current left knee 
disability was aggravated by his service-connected lumbar 
spine disability.  The Board thus finds that an examination 
and opinion addressing whether the Veteran's disorder was 
aggravated by his service-connected disability is necessary 
in order to fairly decide the merits of the Veteran's claim.    

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between his diagnosed 
left knee disability and his 
service-connected lumbar spine disability.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any left knee disability has been 
aggravated (permanently increased in 
severity beyond the natural progress of 
the condition) by his service-connected 
lumbar spine disability.  If necessary, 
the examiner should attempt to reconcile 
the opinion with any other medical 
opinions of record.  The rationale for all 
opinions expressed must be provided.  The 
examiner should review the claims folder 
and should note that review in the 
examination report.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to the 
Board.
 
The appellant has the right to submit additional evidence 
and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


